Citation Nr: 9920459	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  96-17 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


REMAND

The veteran had active service from August 1967 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri in which service connection for post-
traumatic stress disorder was denied.  

A review of the record discloses that the RO certified the 
veteran's appeal to the Board in February 1999.  Thereafter, 
the veteran, in a written statement also dated in February, 
but after the appeal was certified, requested a hearing 
before a member of the Board.  In a more recent statement, 
the veteran specified that he would like to appear at a 
personal hearing before a member of the Board to be held at 
the St. Louis RO. 

To ensure full compliance with due process requirements, and 
in accordance with 38 C.F.R. §§ 20.703, 20.1304 (1998), the 
case is REMANDED to the RO for the following development:

The veteran should be scheduled for a 
hearing before a member of the Board to 
be held at a local VA Regional Office as 
soon as is practicable.  The veteran and 
his representative should be notified in 
writing of the date, time and place of 
such a hearing and the claims file should 
be documented to reflect such 
notification. 


Thereafter, the case should be returned to the Board, if in 
order.  The Board 

intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



